Citation Nr: 1637353	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-18 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a prior unfavorable determination as to whether the appellant's character of discharge is a bar to his claim for Department of Veterans Affairs (VA) disability benefits.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from September 1967 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 determination of the VA Regional Office (RO) in Atlanta, Georgia, that held that the appellant's character of discharge was a bar to VA benefits.
In April 2015, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2011 substantive appeal, the appellant requested a hearing before the Board.  In accordance with his request, a hearing was scheduled for August 25, 2016.  Notification of the appellant's hearing was sent to his address of record in the Veterans Benefits Management System (VBMS), but was returned as undeliverable.  The Board notes that the appellant's most recent correspondence to VA in July 2011 lists an address other than the one to which the hearing notification was sent.  Additionally, an April 2013 VA Form 21-523 lists a third address for the appellant.  As the Board cannot confirm that the appellant was notified of his hearing at his most recent address of record and as the hearing request has not been withdrawn, the case must be remanded so that the appellant's address can be confirmed and a hearing can then be scheduled.  38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify the appellant's address.  In this regard, please note that the address listed by the appellant on his most recent correspondence dated in July 2011 differs from the current address listed in VBMS and that listed on the April 2013 VA Form 21-523.  Document all efforts to verify the appellant's address.

2.  Once the appellant's address has been verified, schedule him for a Travel Board at the Atlanta RO.  The appellant should be notified in writing of the date, time, and location of the hearing at his verified address.  A copy of the notice letter should be included in the file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




